
	

113 HR 314 IH: Inspector General Improvement Act of 2013
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 314
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mrs. Emerson
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for Inspector General oversight for Federal
		  entities not otherwise subject to such oversight, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inspector General Improvement Act of
			 2013.
		2.Assignment of
			 Inspector General to certain Federal entities
			(a)Agency for
			 International DevelopmentIn
			 addition to the other duties and responsibilities specified in the Inspector
			 General Act of 1978 (5 U.S.C. App.) the Inspector General of the Agency for
			 International Development shall supervise, direct, and control audit and
			 investigative activities (relating to such audits) pertaining to programs and
			 operations within each of the following:
				(1)Trade and
			 Development Agency.
				(2)Japan–United States Friendship
			 Commission.
				(3)Overseas Private Investment
			 Corporation.
				(b)Board of
			 Governors of the Federal Reserve SystemIn addition to the other duties and
			 responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.)
			 the Inspector General of the Board of Governors of the Federal Reserve System
			 shall supervise, direct, and control audit and investigative activities
			 (relating to such audits) pertaining to programs and operations within the
			 Financial Institutions Examination Council.
			(c)Department of
			 DefenseIn addition to the
			 other duties and responsibilities specified in the Inspector General Act of
			 1978 (5 U.S.C. App.) the Inspector General of the Department of Defense shall
			 supervise, direct, and control audit and investigative activities (relating to
			 such audits) pertaining to programs and operations within the Selective Service
			 System.
			(d)Department of
			 EducationIn addition to the
			 other duties and responsibilities specified in the Inspector General Act of
			 1978 (5 U.S.C. App.) the Inspector General of the Department of Education shall
			 supervise, direct, and control audit and investigative activities (relating to
			 such audits) pertaining to programs and operations within each of the
			 following:
				(1)James Madison Memorial Fellowship
			 Foundation.
				(2)Christopher Columbus Fellowship
			 Foundation.
				(3)Morris K. Udall and Stewart L. Udall
			 Foundation.
				(4)Barry M. Goldwater Scholarship and
			 Excellence in Education Program.
				(5)Vietnam Education Foundation.
				(6)Harry S. Truman Scholarship
			 Foundation.
				(7)National Council on Disability.
				(e)Federal Labor
			 Relations AuthorityIn
			 addition to the other duties and responsibilities specified in the Inspector
			 General Act of 1978 (5 U.S.C. App.) the Inspector General of the Federal Labor
			 Relations Authority shall supervise, direct, and control audit and
			 investigative activities (relating to such audits) pertaining to programs and
			 operations within the National Mediation Board.
			(f)Department of
			 Health and Human ServicesIn
			 addition to the other duties and responsibilities specified in the Inspector
			 General Act of 1978 (5 U.S.C. App.) the Inspector General of the Department of
			 Health and Human Services shall supervise, direct, and control audit and
			 investigative activities (relating to such audits) pertaining to programs and
			 operations within each of the following:
				(1)Architectural and Transportation Barriers
			 Compliance Board (Access Board).
				(2)U.S. Interagency Council on
			 Homelessness.
				(3)Medicare Payment Advisory
			 Commission.
				(g)Department of
			 Homeland SecurityIn addition
			 to the other duties and responsibilities specified in the Inspector General Act
			 of 1978 (5 U.S.C. App.) the Inspector General of the Department of Homeland
			 Security shall supervise, direct, and control audit and investigative
			 activities (relating to such audits) pertaining to programs and operations
			 within the Commission on the Prevention of Weapons of Mass Destruction
			 Proliferation and Terrorism.
			(h)Department of
			 the InteriorIn addition to
			 the other duties and responsibilities specified in the Inspector General Act of
			 1978 (5 U.S.C. App.) the Inspector General of the Department of the Interior
			 shall supervise, direct, and control audit and investigative activities
			 (relating to such audits) pertaining to programs and operations within each of
			 the following:
				(1)Arctic Research
			 Commission.
				(2)Office of the Federal Coordinator for
			 Alaska Natural Gas Transportation.
				(3)Valles Caldera Trust.
				(4)International Boundary Commission: United
			 States and Canada.
				(5)International Joint Commission: United
			 States and Canada.
				(6)Office of Navajo and Hopi Indian
			 Relocation.
				(7)Utah Reclamation Mitigation and
			 Conservation Commission.
				(8)Dwight D. Eisenhower Memorial
			 Commission.
				(9)The portion of the Presidio managed by the
			 National Park Service.
				(10)International Boundary and Water
			 Commission.
				(i)Department of
			 LaborIn addition to the
			 other duties and responsibilities specified in the Inspector General Act of
			 1978 (5 U.S.C. App.) the Inspector General of the Department of Labor shall
			 supervise, direct, and control audit and investigative activities (relating to
			 such audits) pertaining to programs and operations within each of the
			 following:
				(1)Occupational
			 Safety and Health Review Commission.
				(2)Federal Mine Safety and Health Review
			 Commission.
				(3)Federal Mediation Conciliation
			 Service.
				(j)Department of
			 StateIn addition to the
			 other duties and responsibilities specified in the Inspector General Act of
			 1978 (5 U.S.C. App.) the Inspector General of the Department of State shall
			 supervise, direct, and control audit and investigative activities (relating to
			 such audits) pertaining to programs and operations within the United States
			 Commission on International Religious Freedom.
			(k)Department of
			 the TreasuryIn addition to
			 the other duties and responsibilities specified in the Inspector General Act of
			 1978 (5 U.S.C. App.) the Treasury Inspector General for Tax Administration
			 shall supervise, direct, and control audit and investigative activities
			 (relating to such audits) pertaining to programs and operations within the
			 United States Tax Court.
			(l)Environmental
			 Protection AgencyIn addition
			 to the other duties and responsibilities specified in the Inspector General Act
			 of 1978 (5 U.S.C. App.) the Inspector General of the Environmental Protection
			 Agency shall supervise, direct, and control audit and investigative activities
			 (relating to such audits) pertaining to programs and operations within the
			 Marine Mammal Commission.
			(m)General Services
			 AdministrationIn addition to
			 the other duties and responsibilities specified in the Inspector General Act of
			 1978 (5 U.S.C. App.) the Inspector General of the General Services
			 Administration shall supervise, direct, and control audit and investigative
			 activities (relating to such audits) pertaining to programs and operations
			 within each of the following:
				(1)National Capital
			 Planning Commission.
				(2)Commission of Fine Arts.
				(3)Committee for Purchase From People Who Are
			 Blind or Severely Disabled.
				(n)Government
			 Accountability OfficeIn
			 addition to the other duties and responsibilities specified in section 705 of
			 title 31, United States Code, the Inspector General of the Government
			 Accountability Office shall supervise, direct, and control audit and
			 investigative activities (relating to such audits) pertaining to programs and
			 operations within the Administrative Conference of the United States.
			(o)Intelligence
			 CommunityIn addition to the
			 other duties and responsibilities specified in section 103H of the National
			 Security Act of 1947 (50 U.S.C. 403–3h), the Inspector General of the
			 Intelligence Community shall supervise, direct, and control audit and
			 investigative activities (relating to such audits) pertaining to programs and
			 operations within the Public Interest Declassification Board.
			(p)National
			 Archives and Records AdministrationIn addition to the other duties and
			 responsibilities specified in the Inspector General Act of 1978 (5 U.S.C. App.)
			 the Inspector General of the National Archives and Records Administration shall
			 supervise, direct, and control audit and investigative activities (relating to
			 such audits) pertaining to programs and operations within the Advisory Council
			 on Historic Preservation.
			(q)Nuclear
			 Regulatory CommissionIn
			 addition to the other duties and responsibilities specified in the Inspector
			 General Act of 1978 (5 U.S.C. App.) the Inspector General of the Nuclear
			 Regulatory Commission shall supervise, direct, and control audit and
			 investigative activities (relating to such audits) pertaining to programs and
			 operations within the Nuclear Waste Technical Review Board.
			(r)Office of
			 Personnel ManagementIn
			 addition to the other duties and responsibilities specified in the Inspector
			 General Act of 1978 (5 U.S.C. App.) the Inspector General of the Office of
			 Personnel Management shall supervise, direct, and control audit and
			 investigative activities (relating to such audits) pertaining to programs and
			 operations within the Federal Retirement Thrift Investment Board.
			(s)Smithsonian
			 InstitutionIn addition to
			 the other duties and responsibilities specified in the Inspector General Act of
			 1978 (5 U.S.C. App.) the Inspector General of the Smithsonian Institution shall
			 supervise, direct, and control audit and investigative activities (relating to
			 such audits) pertaining to programs and operations within the United States
			 Holocaust Memorial Museum.
			
